Exhibit 10.13
 


CONFIDENTIALITY AGREEMENT


This CONFIDENTIALITY AGREEMENT (“Agreement”) is entered into this 1st day of
May, 2007 by and between Ningbo Keyuan Plastic Co., Ltd., a PRC company located
at Qingshi Industrial Zone, the Economy & Technology Development District,
Ningbo, Zhejiang Province, 315803  ("Party A"), and the employee of Party A as
provided hereunder ("Party B").
 
WITNESSETH
 
      WHEREAS, the parties hereto desire to enter into this Agreement to define
and set forth the confidentiality obligations assumed by Party B.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by both parties as follows:


Confidential Information


                Party B will not, directly or indirectly, disclose to any third
party or use any Keyuan confidential information during or after the term of the
employment. Notwithstanding the two (2) year limitation in the “Non-Compete”
section, the “Non-Compete” and “Non-Use” obligations shall last until the
underlying confidential information becomes available to the public other than
as a result of Party B’s disclosure. Such “Non-Compete” and “Non-Use”
obligations also apply to any information acquired by Party B from any third
party which assumes confidentiality obligation to Party A. In addition, as the
employee of Party A, Party B will not use or disclose to Party A any
confidential information which belongs to Party B’s prior employer or any other
third party. Party B has submitted or will submit a copy of any agreement
between Party B and any of his prior employers or any third party which might
affect the employment relationship between Party A and Party B.


Intellectual Property


                For the purpose of this Agreement, “Confidential Information”
shall mean any invention, discovery, publication, computer program, integrated
circuit design, trademark or any other intangible assets exclusively owned by
Party A and furnished to Party B, including any such intangible assets that are
developed or designed by Party B during Party B’s personal time, or although
developed by Party B during his personal time, it is (1) related to Party A’s
business or Party A’s actual or potential research and development, or (2)
developed when Party B is working for Party A.
 
                All intellectual property developed by Party B related to Party
A’s products during the term of the employment or within one (1) year after
Party B’s termination of his employment in Party A shall belong to Party A.
 

--------------------------------------------------------------------------------


 
                All intellectual property developed by Party B during the term
of the employment or within one (1) year after Party B leaves Party A, which
related to Keyuan products and are developed by Party B, either individually or
together with other people, remains the property of Party A.


                Party B will keep a precise written record of all intellectual
property relating to Keyuan products which are developed by Party B individually
or with other people, and disclose to Party A of such record.


Intellectual Property Rights


                Party B will transfer all his intellectual property rights
related to Keyuan products to Party A. Party B will also prepare all related
documents to protect such intellectual property rights worldwide, sign and
deliver to Party A all documents necessary for patent application transfer,
patent transfer and copyright registration. Party A will compensate Party B for
the time and expense incurred in assisting Party B in connection with such
intellectual property issues after the termination of Party B’s services.


Assets


                Party B acknowledges that all the blueprints, manuals, reports,
notes, photos, client lists, schedules, computer program and data and any other
media containing confidential information of Party A in any form are the
properties of Party A and upon the termination of Party B’s employment Party B
will return all such data and information to Party A.


Non-Compete


                 For a period ending two (2) years after the termination date of
Party B’s employment, Party B will not directly or indirectly engage in any
business activity in any area related to Party A’s confidential information
which Party B have engaged in during the last five (5) years of Party B’s
employment.
 
 

--------------------------------------------------------------------------------



 
Intervention of Business


                 Party B will not directly or indirectly solicit, persuade, hire
or in any other way cause any of Party A’s employees to terminate their
employment with Party A. Party B will not intervene or attempt to intervene any
contractual relationship or other relationship in which Party A is a party.


Data Use and Protection


                 Party B hereby authorizes Party A to store or transfer any of
Party B’s family or personal information which is collected by Party A to other
related company or any third party service provider for the business management
purpose of Party A.






Dated this 1 day of May, 2007.








___________________________________________
Party A: Ningbo Keyuan Plastic Co., Ltd.


___________________________________________
Party B:  Chunfeng Tao